Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 08/16/2022. 
	Claims 1, 9, and 17 are amended.
	Claims 1-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 08/16/2022 pg. 7-8, that prior art does not teach in Claim 1, “wherein the visual representation includes a visual button representation having a visual affordance indicating the force functionality of the control element”. 
Response to Argument 1, the examiner respectfully disagrees. Upon further examination of the prior art, it was found that Johnson teaches in para. [0078], Fig. 6, that GUI button 620 may have a lesser activation force threshold than GUI button 610 as GUI button 620 is closer to the edge of the touchscreen display device. Thus the BRI of the limitation, “wherein the visual representation includes a visual button representation having a visual affordance indicating the force functionality of the control element”, encompasses how the visual display location of the representation of a button indicates a greater or lesser activation force functionality of the button element depending on far the displayed distance the button is from the edge of the touchscreen display. 
As noted above, Johnson therefore discloses the amended claim limitation. Further in the interests of compact prosecution, the examiner further notes that in Yang para. [0065], Fig. 3, that different feedback interfaces may be displayed through the display according to the pressure level, the feedback intensity of the display is positively correlated with the pressure level. It is further noted in Yang para. [0065], Fig. 3, that different feedback interfaces may be displayed through the display according to the pressure level, the feedback intensity of the display is positively correlated with the pressure level. Thus the BRI of the limitation to, “wherein the visual representation includes a visual button representation having a visual affordance indicating the force functionality of the control element”, encompasses how a button, like in Fig. 3, includes a visual button representation that includes the display of “Application 3” which has a visual indication of displaying the amount of force on the element by displaying a deeper color correlating to the amount of force. 

	Argument 2, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 08/16/2022 pg. 7-8, that Silk does not suggest in Claim 2, “wherein the controller architecture is further configured to prompt the user to select the format scheme from among a plurality of available format schemes”. 
	Response to Argument 2, the examiner respectfully disagrees. Silk teaches in para. [0050, 0073], the auxiliary system 25 presents the system designer with a user-friendly interface which allows the system designer to create a configuration file 26 which defines the dimensions, location, and attributes of each mechanical touch zone.  Thus the BRI for the limitation, “wherein the controller architecture is further configured to prompt the user to select the format scheme from among a plurality of available format schemes”, encompasses how user may select and create their own configuration file from a plurality of available configuration files, uploads the user selected configuration file, and subsequently initiate an update/modification to the display content. Wherein it is noted the configuration file may not only modify a calibration zone, but also a rendered display of content,

Argument 3, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 08/16/2022 pg. 8, that Yang does not teach in Claim 3, “wherein the force functionality component is a hard touch or a soft touch, and wherein the selected format scheme is pre-programmed, and the selected format scheme has a first color for a hard touch button and a second color, different than the first color, for a soft touch button.
	Response to Argument 2, the examiner respectfully disagrees. Yang teaches in para. [0053], different pressures levels from 0 to 2 and when the pressure level reaches a certain threshold, and the pressure is reflected through the energy bar or a color depth; the greater the pressure level, the deeper a color of the energy bar. Thus the BRI for limitation of, “wherein the force functionality component is a hard touch or a soft touch, and wherein the selected format scheme is pre-programmed, and the selected format scheme has a first color for a hard touch button and a second color, different than the first color, for a soft touch button”, encompasses how a button with harder pressure level of 1 to 2 is rendered with different and more intense color and a button with a softer touch pressure level of 0 to 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13, 14-17, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160328065 “Johnson”, in light of U.S. Patent Application Publication NO. 20170255269 “Yang”.
Claim 1:
Johnson teaches a system for providing a human-machine interface, the system comprising: 
an input interface (i.e. Fig. 4, Touchscreen Sensor(s) 201);	 a display device (i.e. Fig. 4, Touch Screen Display Device 401);	 a controller architecture coupled to the input interface and display device (i.e. Fig. 4, Processor 430), the controller architecture configured to: 
receive a configuration file (config file) for a control element (i.e. para. [0077], “look-up tables 500 may include information of one or a plurality of formats… Each of the plurality of formats may represent a different profile of information for any of various GUI content types …an individualized profile for a particular user interfacing with the touchscreen”, wherein a specific look up table is received when a particular user decides to interface with the touch screen)	 parse the config file to identify a force functionality component therein (i.e. para. [0078], different graphical content may have different touch formats having different profiles, which, for example, may include different activation force thresholds);	 determine a visual representation (i.e. para. [0071], The display 203 may display images corresponding to the graphical data) for the force functionality of the control element by matching the force functionality component of the control element with a visual representation in a selected format scheme (i.e. para. [0072-0077], “processor 430 may require a particular minimum force (e.g., 50 gram-force, 80 gram-force, or any other suitable force) for a button selection”, and Fig. 5-6, “Each of the plurality of formats may represent a different profile of information for any of various GUI content types (e.g., GUI button 610 or 620, graphics region/gesture region 63”, wherein matching the force functionality component of the control element with a visual representation  in a selected format scheme is equivalent to a matching each button minimum force with a format consisting of a display of a graphic in a region) ;
determine whether the touch screen display supports force sensing functionality (i.e. para. [0072], “The processor 430 may be configured to determine whether to accept a touch input (e.g., a GUI button press or a touch gesture) as a selection based on… data obtained by accessing a data structure (e.g., look-up tables 50)”, wherein the determination on whether the touch screen supports force sensing functionality is equivalent to the processer determining if the touch screen has a look-up table defining the locations and minimum force values to execute dynamic GUI button functionalities);	 when the touch screen display supports force sensing functionality, render the control element on a graphical user interface (GUI) on the display device using the visual representation for the force functionality of the control element (i.e. para. [0077], Fig. 5, “The information contained in the look-up tables 500 may include force sensor location, touch location information… Each of the plurality of formats may represent a different profile of information for any of various GUI content types (e.g., GUI button 610 or 620, graphics region/gesture region 630, the type of content (e.g., FMS content, map content, weather content, radio tuner content, etc.) displayed on the GUI)”, wherein the look-up tables determine location for display of graphic content such as GUI buttons 610 or 620 displayed in Fig. 6), wherein the visual representation includes a visual button representation having a visual affordance indicating the force functionality of the control element (i.e. para. [0078], Fig. 6, “GUI button 620 may have a lesser activation force threshold than GUI button 610 as GUI button 620 is closer to the edge of the touchscreen display device”, wherein the examiner notes that display of GUI button 610, 620 includes a visual button representation location which indicates a greater or lesser activation force functionality of the element, depending on how close to the edge the button is);	receive a pressure signal representing a user's touch on the control element on the GUI (i.e. para. [0074], the processor 430 may require that a user apply an amount of force that is greater than an activation force threshold to prevent inadvertent activation of the GUI button);	
While Johnson teaches rendering visual representation of a control element by matching the force functionality component of the control element with a visual representation in a selected format scheme, Johnson may not explicitly teach to
modify the visual representation of the control element as a function of the pressure signal.
However, Yang also teaches 
wherein the visual representation includes a visual button representation having a visual affordance indicating the force functionality of the control element (i.e. para. [0065], Fig. 3, “different feedback interfaces may be displayed through the display according to the pressure level, the feedback intensity of the display is positively correlated with the pressure level”, wherein the examiner notes that Fig. 3 shows that each shortcut menu button may has a visual affordance displaying feedback intensity which directly corresponds to the pressure functionality of the element), 
Yang further teaches to
modify the visual representation of the control element as a function of the pressure signal (i.e. para. [0053], A pressure energy bar may also be displayed on the screen when the pressure level reaches a certain threshold, and the pressure is reflected through the energy bar or a color depth).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a visual button representation having a visual affordance indicating the force functionality of the control element , and to modify the visual representation of the control element as a function of the pressure signal to Johnson’s customizable user interface, with a visual button representation having a visual affordance indicating the force functionality of the control element  and to modify the visual representation of the control element as a function of the pressure signal as taught by Yang. One would have been motivated to combine Yang with Johnson and would have had a reasonable expectation of success in order to distinguish a touching intensity of a human, enriches functions of the touch key, and improves the user experience (Yang, para. [0030]).

Claim 3:
Johnson and Yang teach the system of claim 1.
Yang further teaches
 wherein the force functionality component is a hard touch (i.e. para. [0053], level 1 to level 2) or a soft touch (i.e. para. [0053], level 0 to level 1), and wherein the selected format scheme is pre-programmed (i.e. para. [0053], feedback manner is preset in the mobile terminal corresponding to the different pressure levels of the touching signal), and the selected format scheme has a first color for a hard touch button and a second color, different than the first color, for a soft touch button (i.e. para. [0053], when the pressure level reaches a certain threshold, and the pressure is reflected through the energy bar or a color depth; the greater the pressure level, the deeper a color of the energy bar).  

Claim 4:
Johnson and Yang teach the system of claim 3.
Johnson further teaches wherein the selected format scheme includes a progress technique and the controller architecture is further configured to:   
parse the config file (I.e. para. [0072], accessing a data structure (e.g., look-up tables 500)) to identify a related force threshold therein (i.e. para. [0072], Fig. 5, look up predetermined activation force thresholds associated with a detected touch input and a detected touch location);
Yang further teaches to
receive a pressure signal for the control element (i.e. para. [0523], the pressure level reaches a certain threshold);
render a tape alongside the control element (i.e. para. [0053], a pressure energy bar may also be displayed on the screen when the pressure level reaches a certain threshold); and	 vary the color of the tape from a first color to a second color, responsive to the received pressure signal (i.e. para. [0053], the pressure is reflected through the energy bar or a color depth; the greater the pressure level, the deeper a color of the energy bar).

Claim 5:
Johnson and Yang teach the system of claim 4.
Yang further teaches
wherein the controller architecture is further configured to modify the visual representation of the control element further as a function of the progress technique and force threshold (i.e. para. [0053] the greater the pressure level, the deeper a color of the energy bar or the more the number of the energy bars).  

Claim 6:
Johnson and Yang teach the system of claim 1.
Johnson further teaches
wherein the config file is one of a plurality of config files for different control elements (i.e. para. [0077], FIG. 5, the look-up tables 500 may include information of one or a plurality of formats (e.g., 1 . . . M)), and wherein the controller architecture is further configured to parse each config file to identify a respective force functionality component therein (i.e. para. [0072], the processor 430 is configured to access (e.g., read data from and/or write data to) a data structure (e.g., look-up tables 500, as shown in and described with respect to FIG. 5) stored in a non-transitory computer readable medium (e.g., memory 440 and/or storage 450) to look up predetermined activation force thresholds associated with a detected touch input and a detected touch location).  

Claim 7:
Johnson and Yang teach the system of claim 6.
Johnson further teaches 
wherein the controller architecture is further configured to, for each identified force functionality (i.e. para. [0077], FIG. 5, the look-up tables 500 may include information of one or a plurality of formats (e.g., 1 . . . M)), match it to a visual representation in accordance with the selected format scheme (i.e. para. [0077], Each of the plurality of formats may represent a different profile of information for any of various GUI content types (e.g., GUI button 610 or 620, graphics region/gesture region 630, the type of content (e.g., FMS content, map content, weather content, radio tuner content, etc.) displayed on the GUI).  

Claim 8:
Johnson and Yang teach the system of claim 7.
Johnson further teaches
wherein the controller architecture is further configured to, for each of the different control elements, render the control element on the GUI with a visual representation that is in accordance with the selected format scheme (i.e. para. [0077], Each of the plurality of formats may represent a different profile of information for any of various GUI content types … displayed on the GUI)).  

Claim 9:
	Claim 9 is the method claim reciting similar limitations to Claim 1 and is rejected for similar reasons. 

Claim 11:
Claim 11 is the method claim reciting similar limitations to Claim 3 and is rejected for similar reasons. 

Claim 12:
Claim 12 is the system claim reciting similar limitations to Claim 4 and is rejected for similar reasons.

Claim 13:
Claim 13 is the system claim reciting similar limitations to Claim 5 and is rejected for similar reasons.

Claim 14:
Claim 14 is the system claim reciting similar limitations to Claim 6 and is rejected for similar reasons.

Claim 15:
Claim 15 is the system claim reciting similar limitations to Claim 7 and is rejected for similar reasons.

Claim 16:
Claim 16 is the system claim reciting similar limitations to Claim 8 and is rejected for similar reasons.

Claim 17: 
	Claim 17 is the system claim reciting similar limitations to Claim 1 and is rejected for similar reasons.

Claim 19:
Johnson and Yang teach the aircraft system of claim 18.
Johnson further teaches wherein, for each of the control elements (i.e. para. [0077], FIG. 5, the look-up tables 500 may include information of one or a plurality of formats (e.g., 1 . . . M)), the force functionality is one of hard touch or soft touch, respectively (i.e. para. [0023], “a processing element may require a particular minimum force (e.g., 50 gram-force (one gram-force is the force exerted by Earth's gravity at sea level on one gram of mass)) for a button selection and a lesser minimum force (e.g., 5 gram-force) for a gesture”, wherein a hard touch or a soft touch is equivalent to look-up table 500 including varying degrees of minimum force X1-XN), and the controller architecture is further configured to, for each identified force functionality, match it to a visual representation in accordance with the selected format scheme (i.e. para. [0077], Each of the plurality of formats may represent a different profile of information for any of various GUI content types (e.g., GUI button 610 or 620, graphics region/gesture region 630, the type of content (e.g., FMS content, map content, weather content, radio tuner content, etc.) displayed on the GUI).  

Claim 20: 
	Claim 20 is the system claim reciting similar limitations to Claim 8 and is rejected for similar reasons.

Claim 2, 10, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20160328065 “Johnson”, in light of U.S. Patent Application Publication NO. 20170255269 “Yang”, as applied to claims 1, 10, & 17, and further in light of U.S. Patent Application Publication NO. 20130249808 “Silk”.
Claim 2:
Johnson and Yang teach the system of claim 1.
Johnson further teaches wherein the force functionality component is a hard touch having a first force threshold or a soft touch having a second force threshold that is less than the first force threshold (i.e. para. [0072], “the processor 430 may require a particular minimum force (e.g., 50 gram-force)… for a button selection and a lesser minimum force (e.g., 5 gram-force)… for a gesture”, wherein the BRI for a hard touch includes a 50 gram-force threshold and the BRI for a soft touch includes a 5 gram-force threshold).
Johnson and Yang may not explicitly teach
wherein the controller architecture is further configured to prompt the user to select the format scheme from among a plurality of available format schemes.  
However, Silk teaches
wherein the controller architecture is further configured to prompt the user to select the format scheme from among a plurality of available format schemes (i.e. para. [0050], “The auxiliary system 25 presents the system designer with a user-friendly interface which allows the system designer to create a configuration file 26 which defines the dimensions, location, and attributes of each mechanical touch zone 192, 194”, wherein the examiner notes in para. [0074], the configuration module then uploads the user selected configuration file which triggers to initiate an update/modification to the display content. Thus the configuration file may not only modify a calibration zone, but also a rendered display of content).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the controller architecture is further configured to prompt the user to select the format scheme from among a plurality of available format schemes to Johnson-Yang’s customizable user interface which has selectable pressure formats for buttons, with how a user is prompted to select the format scheme from among a plurality of available format schemes, as taught by Silk. One would have been motivated to combine Silk with Johnson-Yang and would have had a reasonable expectation of success in order to provide the user with a more efficient and user-friendly means for setting up a user interface.

Claim 10:
Claim 10 is the method claim reciting similar limitations to Claim 2 and is rejected for similar reasons.

Claim 18: 
	Claim 18 is the system claim reciting similar limitations to Claim 2 and is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9690426 “Eichwald” teaches in Fig. 6,  detecting acceleration forces to a touch input surface exceeding a predetermined threshold, and in response, the processor accesses the touch input data and applies a heuristic algorithm to the touch input data to generate acceleration-corrected touch input data.
U.S. Patent No. 9395816 “Kim” teaches in Fig. 7, the display device 10 may further generate a tactile feedback in the area of the object, and the user may execute an application corresponding to the object by touching the object continuously or pressing the object with a force equal to or larger than a predetermined pressure threshold.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171